Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 12/22/2021. 
Claims 1-15 are pending. Claims 1-2 have been amended.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the second contact layer of neighboring segments” renders the claim indefinite for lacking antecedent basis. The claim previously recites “at least one segment is assigned a first contact layer … and a second contact layer”. However, there is no antecedent basis for plural neighboring segments each having a second contact layer. Therefore, it is unclear what is referred to by “the second contact layer of neighboring segments.”
Claim 1 reciting “a direct electrical contact between the first contact layer and the second contact layer of neighboring segments” further renders the claim indefinite because it is unclear how can the first contact layer of the at least one segment be in direct electrical contact with the plural neighboring segments. As best understood, a first contact layer does not directly contact second contact layers of plural neighboring segments according to Applicant’s disclosure. Therefore, the first contact layer is understood to be in direct electrical contact with a second contact layer of one neighboring segment. 
Claim 2 reciting “the first contact layer and the second contact layer overlap with the separating structure at least between two neighboring segments” renders the claim indefinite. It is unclear if “the second contact layer” is associated with “the at least one segment” or with “neighboring segments”. Furthermore, it is be unclear whether “the first contact layer and the second contact layer” are for the same segment or different segment. Applicant’s disclosure does not describe how the first contact layer and the second contact layer of the same segment would overlap in the separating structure. According to applicant’s disclosure, each segment has only one of the first contact layer or the second contact layer that overlap the separating structure. None of the segment have both the first contact layer and the second contact layer that belong to the same segment overlap with the separating structure. As best understood, only one of the first contact layer or the second contact layer of the “one segment” is required to overlap the separating structure.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 2018/0204979 A1 (Moon) in view of Cheng US 2012/0049234 A1 and Diamantidis US 2011/0024772 A1.
In re claim 1, as best understood, Moon discloses (e.g. FIGs. 1-10) a radiation-emitting semiconductor chip 100, comprising 
a semiconductor body 110,120 (see FIG. 2) having a first semiconductor layer 126, a second semiconductor layer 122, and an active region 124 arranged between the first semiconductor layer 126 and the second semiconductor layer 122 and is configured to generate radiation (¶ 50); 
wherein the active region 124 is subdivided into a multiplicity of segments P1-P9 in a plan view of the semiconductor chip (see FIG. 1), a separating structure S respectively being formed in the semiconductor body 110,120 between neighboring segments P1-P9; and 
at least one segment P1-P9 is assigned a first contact layer 130,156A having a first contact finger structure (see three fingers shown in FIG. 1 and 8) for electrical contacting of the first semiconductor layer 126 and a second contact layer 132,160 having a second contact finger structure 164 (see FIGs. 6-8) for electrical contacting of the second semiconductor layer 122 (132,160 may be formed integrally (FIG. 4A) or separately (FIG. 4B), ¶ 58,72), and 
wherein there is a direct electrical contact between the first contact layer 130 (of P8) and the second contact layer 132,160 of neighboring segments (e.g. of P9, as best understood) in places (see FIGs. 3-4 where electrode 132+160 of P9 is connected to electrode 130 of P8)”.

Moon discloses each diode cell P2-P8 includes the first contact layer 130 (p-type contact) that has the first contact finger structure 130 (see three fingers shown in FIG. 1 and 8) and the second contact layer 132,160 (n-type contact) that has the second contact finger structure 164 (see FIGs. 6-8), wherein the first contact finger structure and the second contact finger structure has an interdigitated layout in a plan view of the semiconductor chip.

Cheng discloses (e.g. FIGs. 3-8) a light-emitting diode having an n-type contact 140 and a p-type contact 130, the n-type contact layer 140 has a first contact finger structure (including 140a,140a’,140b, see FIG. 3), the p-type contact layer 130 has a second contact finger structure (including 130a,130a’,130b, see FIG. 3). Cheng discloses current spreading can be improved by the finger structures, and light shading can be reduced by arranging the first contact finger structure to overlap with the second contact finger structure to improve light extraction as compared to interdigitated layout as shown in the prior art FIG. 1 (¶ 7, 29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s interdigitated electrode finger layout to form electrode fingers that are overlapped to reduce light shading and thus improve light extraction as taught by Cheng.

Moon teaches the light emitting cell segments P1-P9 can be electrically connected to one another in series as shown in FIGs. 1 and 10. Moon further teaches at least some cells may be electrically connected in parallel (¶ 71). 
Moon does not explicitly show the multiplicity of segments comprises two or more lines of segments where the lines of segments are connected in parallel; and wherein each line of segments comprises two or more segments connected in series. 
However, Diamantidis teaches (FIG. 9) a light emitting device comprising a 3×3 LED array with three chains (lines) of light emitting cells 12 that are connected in parallel, wherein each chain (line) comprises three light emitting cells 12a,12b,12c connected in series (¶ 86).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Moon’s LED array by connected adjacent rows/columns of light emitting cells in parallel, with series-connected light emitting cells within 

In re claim 2, Moon teaches (FIG. 2) the light emitting body 120 being separated into multiple light-emitting cells P1-P9. The entire separation region between the adjacent bodies 120 teaches the claimed “separation structure” which includes region labeled “S” in FIG. 2 and also includes the separated regions CH above mesa etched layer 122. As such, in the region CH above mesa etched region 122 (see FIG. 8), which is considered a part of the “separation structure”, the first contact layer 156A and the second contact layer 160,164 (as best understood) overlap with the separating structure CH,S at least between two segments (between non mesa portion of P9 and P8) in a plan view of the semiconductor chip.

In re claim 3, Moon discloses (e.g. FIGs. 1-4) wherein only the second contact layer 132,160 overlaps with the separating structure S at least between two segments in a plan view of the semiconductor chip.

In re claim 4, Moon discloses (e.g. FIGs. 2-3) wherein the separating structure S is formed by a separating trench extending fully through the semiconductor body 120 in the vertical direction.

In re claim 5, Moon discloses (e.g. FIGs. 2-3) wherein the separating trench S is filled to at least 30% of its vertical extent with an electrically insulating filler material 142. No specific entire separation trench, and is therefore considered to fill at least 30% of the trench’s vertical extent.

In re claim 7, Moon discloses (e.g. FIGs. 2-3) wherein the separating structure S is formed by a region (region of substrate 110 between adjacent cells P1-P9) of the semiconductor body (both 110 and 120 considered the “body”) in which an electrical conductivity is reduced in comparison with a laterally adjacent material of the semiconductor body. Electrical conductivity in the region S including only the substrate 110 is reduced compared to electrical conductivity of adjacent cell regions since the light-emitting structure 120 is removed from the region S.

In re claim 8, Moon discloses (e.g. FIGs. 2-3) wherein the semiconductor chip comprises a current distribution layer 130 (or one of the layers of the multilayered electrode structure, ¶ 61) and a connecting layer (e.g. transparent conductive layer, not shown, ¶ 68), the current distribution layer 130 being electrically conductively connected to the first semiconductor layer 126 by the connecting layer (transparent conductive layer not shown, ¶ 68). Moon further discloses there can be multiple transparent conductive layer between electrode 130 and p-type semiconductor layer 126 (¶ 68), as such the top transparent conductive layer teaches the claimed current distribution layer and the lower transparent conductive layer teaches the claimed connecting layer. Alternatively, no particular current distribution layer has been claimed that would distinguish over Moon’s pad 156A,156B (see FIGs. 1,8, 9) that is connected to the first semiconductor layer 126 by a connecting layer 130.  Furthermore, Cheng discloses (e.g. FIG. 8, a current distribution layer 322 and a connecting layer 320, the current distribution layer 322 being electrically conductively connected to the first semiconductor layer 120 by the connecting layer 320.



In re claim 10, Moon discloses (e.g. FIGs. 8 and 9) wherein the semiconductor chip comprises an insulation layer 144 having a dielectric material, the insulation layer 144 being arranged between the connecting layer 130 and the current distribution layer 156A,156B in places.
Alternatively, Moon discloses multilayer transparent conductive layer can be present between electrode 130 and p-type semiconductor 126, wherein the top transparent conductive layer teaches the claimed current distribution layer and the lower transparent conductive layer teaches the claimed connecting layer. Cheng discloses a first transparent conductive layer 320 (connecting layer) and a second transparent conductive layer 322 (current distribution layer) connecting between p-type electrode fingers 130b and the p-type semiconductor layer 120, and an insulation layer 210 having a dielectric material (¶ 38), the insulation layer 210 being arranged between the connecting layer 320 and the current distribution layer 322 in places. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Moon’s device by forming a first lower transparent conductive layer on the p-type semiconductor 126 as a connecting layer and further provide a second upper transparent conductive layer as a current distribution layer separated from the 

In re claim 11, Moon discloses (e.g. FIGs. 1, 8) wherein the insulation layer 144 covers the connecting layer 130 in most areas except the three holes TH21 to allow contact access (¶ 82). Therefore, it would have been obvious that at least 30% of the area of the connecting layer 130 is covered by the insulation layer 144 as shown in FIGs. 1 and 8.

In re claim 12, Moon discloses (e.g. FIGs. 8 and 9) wherein the insulation layer 144 comprises at least one opening TH21,TH22, in which the connecting layer 130 and the current distribution layer 156A,156B adjoin one another.

In re claim 13, Moon discloses (e.g. FIGs. 2, 8, 9) wherein the insulation layer 144 is configured as a filter layer (DBR, ¶ 76), which transmits radiation incident within a first angle range and reflects radiation incident within a second angle range. Applicant discloses a DBR (disclosed a layer sequence of alternating sublayers of high and low refractive indices) to be an example of a filter layer. Therefore, Moon teaching the insulation layer 144 formed of DBR teaches the claimed “filter”.

In re claim 14, Cheng discloses (e.g. FIG. 3) wherein at least 50% of the total area of the second contact finger structure 140 overlaps with the first contact finger structure 130 (greater than 70 % or 90%, ¶ 29).

In re claim 15, Moon discloses (e.g. FIGs. 1,2,8) wherein the semiconductor body 110,120 comprises at least one recess CH (parallel openings that exposes n-type semiconductor layer 122 in which contact fingers 132,160 are formed, ¶ 93,96), which extends .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon, Cheng and Diamantidis as applied to claim 4 above, and further in view of Jang et al. US 2015/0280086 A1 (Jang).
In re claim 6, Moon discloses (e.g. FIGs. 2-3) mesa-etching the semiconductor body 120 such that a side face of the separating trench S between light emitting cells is inclined at an angle with respect to a main extent plane of the active region 124 (¶ 57). Moon does not explicitly disclose the inclination angle is at most 70°.
However, Jang discloses (e.g. FIGs. 6-8) separating light emitting diode cells 161,162,163,164 by mesa etching the semiconductor body to form inclined side surfaces at an angle of 10 to 60° (¶ 77-78), such that an optimum balance of ensuring adequate light emitting area and avoiding cracks in later formed films (¶ 79). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mesa etched Moon’s semiconductor body to form sidewalls inclined at 10 to 60° (teaching claimed “at most 70°”) to ensure sufficient light emitting area while avoiding cracks in subsequent films as taught by Jang. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant Moon does not teach the elements P1-P9 are connected in series and in parallel (Remark, pages 6-7). This is not persuasive because Moon specifically teaches at least some of the light emitting cells P1-PM may be electrically connected in parallel (¶ 71). Although . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815